Dismissed and Memorandum Opinion filed October 5, 2021.




                                     In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00948-CR

                       BILLY RAY PARKER, Appellant

                                       V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1497040

                          MEMORANDUM OPINION

      Appellant was convicted by a jury of first-degree felony aggravated robbery,
and the trial court assessed punishment at 38-years imprisonment. See Tex. Penal
Code Ann. §§ 12.42(d), 29.02, 29.03(a), (b). Subsequently, the trial court granted
appellant’s motion for new trial.

      Generally, we only have jurisdiction to consider an appeal by a criminal
defendant when there has been a final judgment of conviction. See Workman v.
State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961); McKown v. State, 915 S.W.2d
160, 161 (Tex. App.––Fort Worth 1996, no pet.). Because appellant has been
granted a new trial, there is no final conviction to appeal. On September 10, 2021,
we sent appellant notice of our intention to dismiss this appeal. Counsel for
appellant agrees this court lacks jurisdiction over the appeal.

      Accordingly, we dismiss the appeal for want of jurisdiction.


                                   PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                          2